Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
The amendment filed 5/21/21 has been entered.


Information Disclosure Statement
The information disclosure statement filed 5/21/21 has been considered.  An initialed copy is enclosed.

Claim Rejections - Withdrawn

The rejection of claims 5 and 11-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to the claims.
	
The rejection of claims 5 and 11-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) is withdrawn in view of the amendment to the claims.
	
The rejection of claims 5 and 11-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter) is withdrawn in view of the amendment to the claims.
	The rejection of claim 28 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the cancellation of the claim.

The rejection of claim(s) 5,  11-14, 15-17, 18 and  21-28 under 35 U.S.C. 102(a)(1) as being anticipated by Masignani et al. US 2012/0148615 6/14/2012 is withdrawn in view of the amendment to the claims.

The rejection of claims 5 and 19  under 35 U.S.C. 103 as being unpatentable over Masignani et al. US 2012/0148615 6/14/2012 in view of Bakaletz et al. US 2011/0293624 12/1/11 is withdrawn in view of the amendment to the claims.

The rejection of claim(s) 5, 11-13 and 21-24 under 35 U.S.C. 102(a)(1) as being anticipated by Kauver et al. WO 2015/048484 4/2/2015 (hereinafter “484)  cited in IDS with priority to provisional application 61/926,828 (hereinafter referred to as “828) filed 1/13/14 is withdrawn in view of the amendment to claim 5. 

The rejection of claim 5, 11-13, 14-18, 20 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauver et al. WO 2015/048484 4/2/2015 (hereinafter “484) cited in IDS with priority to provisional application 61/926,828 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Antoinette Konski on 7/27/21.

Please amend the claims as follows: 

20.	(Currently Amended) The method of claim 5, further comprising administering to the subject an effective amount of an antibody or antigen binding fragment that specifically recognizes or binds the polypeptide of SEQ ID NO: 352, wherein the antibody or antigen binding fragment comprises: 
(a)	the heavy chain variable region comprising SEQ ID NO: 359 and the light chain variable region comprising SEQ ID NO: 361; or 
(b)	a heavy chain variable region comprising the complementarity determining regions of SEQ ID NOs: 362, 366, and 381 and a light chain variable region comprising the complementarity determining regions of SEQ ID NOs: 383, 386 and 411.




Status of the Claims
Claim 5, 9, 11-19 and 29-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645